Citation Nr: 0919528	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(claimed as anxiety, depression, and nerves).  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1968.  He also served in the Naval Reserves from July 1967 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision in 
which the RO denied the claim.  


FINDING OF FACT

No psychiatric disability was noted in service, and although 
post-service medical records show a diagnosis of general 
anxiety disorder with mild depressive features, there is no 
competent evidence of a medical relationship between any such 
disability and the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, in a February 2005 pre-rating letter, the RO 
provided the Veteran with notice consistent with the 
requirements of Pelegrini regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would 
be obtained by VA, and that he should send the information 
describing additional evidence or the evidence itself to the 
VA.  

While the Veteran was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), or the type of evidence that 
impacts these types of determinations, on these facts, the 
RO's omission in this regard is not shown to prejudice the 
Veteran.  Because the Board's decision herein denies the 
Veteran's claim for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records and VA treatment records.  
Thus, the Board finds that all necessary notification and 
development action on this claim has been accomplished.  

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, including psychoses, if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 
27 (1993).  A lay person is competent to testify in regard to 
the onset and continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  
Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there was an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008).  See also VAOPGCPREC 3-2003.

III.  Background

In July 1967, the Veteran, in the medical history portion, 
during an annual service examination report , checked "Yes" 
in the box indicating that he either currently or in the past 
had car, train, sea, or air sickness.  However, the Veteran 
checked "No"next to the boxes which would indicate a 
current or past problem with "depression or excessive 
worry" or "nervous trouble of any sort."  

A service treatment record from February 1968 shows that the 
Veteran complained of constant headache, motion sickness, 
anorexia, lack of energy, nervousness and fighting with other 
men.  The Veteran was provisionally diagnosed with motion 
sickness.  

A March 1968 service treatment record shows that the Veteran 
was evaluated for motion sickness.  On a recent cruise, the 
Veteran reported experiencing symptoms such as nausea, 
vomiting, and vertigo.  These symptoms were reported as being 
present almost continuously while underway, decreasing 
somewhat on calm days, increasing to the point of 
incapacitating on rough days, and disappearing while at port.  
The examiner noted that the Veteran had a long history of 
motion sickness, dating back to early childhood.  On physical 
examination, the Veteran was found to be a well developed, 
well nourished young male who appeared to be anxious and 
nervous.  Following this evaluation, the record indicates 
that the Veteran was admitted and transferred to Chelsea 
Naval Hospital in March 1968 for further evaluation and 
disposition.  

The Navy Medical Board met in April 1968 and issued findings 
and a report regarding the Veteran's medical status.  The 
report shows that according to the Veteran, he had always had 
difficulties in cars, trains, buses, and planes.  He had 
related this problem in his preinduction physical 
examination, but he was inducted anyway.  In his psychiatric 
history, it was significant that he had recently married and 
was quite depressed when separated from his wife.  This 
affected his sleep and appetite.  There was no history of 
ideas of reference, episodes of depersonalization, or 
hallucinations.  The Veteran admitted to a current height 
phobia and a darkness phobia as a child.  On admission to the 
psychiatric service of the hospital, the physical, 
neurological, and all indicated laboratory examinations were 
within normal limits.  Mental status examination revealed a 
fully oriented young man who related in a warm rather 
dependent way.  He appeared mildly anxious and moderately 
depressed.  There was no evidence of organic or psychotic 
ideation.  After an adequate period of observation and 
treatment, a conference of staff psychiatrists reviewed the 
available records and current findings and agreed with the 
retained diagnosis: motion sickness, existing prior to entry 
in service, not aggravated by service, as manifested by 
nausea and vomiting on sea, on land, vehicles and in the air.  
The Board then recommended that the Veteran be discharged 
from the Naval Service.  

At a VA outpatient evaluation in December 2004, the Veteran 
was diagnosed with general anxiety disorder with mild 
depressive features; rule out alcohol abuse does not endorse 
PTSD symptoms.  

A December 2004 VA progress note reflects that the Veteran 
referred to himself as always being a nervous person.  He 
stated that he shakes a lot and is tense.  The Veteran 
related that he was currently having financial difficulties, 
was in debt, had no medical insurance and was experiencing 
stress at work.  He reported working as a machine operator, 
which he found difficult to do.  The Veteran also reported 
being worried about his health; he reported experiencing 
chest pain and shortness of breath and was having some tests 
completed to rule out cardiac issues.  The Veteran reported 
that he had been discharged from the Navy for nervousness.  
He stated that he had been stationed offshore in Vietnam and 
heard constant sounds of ammunition.  The Veteran reported 
that racing and intrusive thoughts kept him awake at night.  

IV.  Analysis

Considering the claim for service connection for a 
psychiatric disorder in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.  

In the Veteran's Notice of Disagreement, filed in November 
2005, the Veteran contended that "Chelsea" records were not 
considered from 1968 in the prior rating decision.  

The Board has carefully reviewed the Veteran's service 
treatment records, including the records from Chelsea Naval 
Hospital, and they are void of any treatment or diagnosis of 
any psychiatric or mental condition, including generalized 
anxiety disorder with mild depressive features.  The Board 
notes that the Chelsea records from 1968 include a notation 
that the Veteran appeared mildly anxious and moderately 
depressed.  However, this was not a diagnosis, and in fact, 
after an adequate period of observation and treatment, a 
conference of staff psychiatrists reviewed the available 
records and current findings and agreed with the retained 
diagnosis: motion sickness.  Neither the Veteran nor his 
representative has offered any competent medical evidence to 
establish a nexus between the Veteran's service and his 
current general anxiety disorder with mild depressive 
features.  See 38 C.F.R. § 3.159(a)(1).  The Veteran was 
discharged from service in May 1968 and the first 
documentation of his disability was in December 2004, almost 
36 years later.  The Board points out that the passage of 
many years between discharge from active service and any 
medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Thus, the preponderance of the evidence does not 
support the claim for service connection for a psychiatric 
disorder.  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  Here, the Veteran's enlistment examination 
report lacks any finding of a psychiatric disability and 
therefore there is no basis for service connection based on 
aggravation.  

However, the Board notes that the Veteran did have a pre-
existing condition when he entered service, motion sickness, 
but that condition was not aggravated.  The Navy Medical 
Board report specifically concluded that the Veteran's motion 
sickness existed prior to entry of service but that it was 
not aggravated in service.  Service records indicate that the 
Veteran spent only approximately one month at sea and was 
sent to the medical clinic on March 21, 1968, after the boat 
docked because the physician aboard the ship wanted the 
Veteran off of the ship before it left for Vietnam on March 
25, 1968.  As a result of the Veteran's motion sickness, he 
was discharged from service in May of 1968. 

The Board finds that the balance of the medical evidence of 
record does not support service connection for a psychiatric 
disorder.  Currently, the only evidence of record supporting 
the Veteran's claim is his own lay opinion.  The Veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
competent opinion as to medical causation.  To the extent 
that the Veteran himself has related his current symptoms to 
service, the Board notes that a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988).  For these reasons, the claim fails to 
satisfy the medical nexus requirement.  

The Board notes that the record does not contain any VA 
medical etiology opinion with respect to whether the 
Veteran's general anxiety disorder with mild depressive 
features is related to his period of service.  However, the 
Board finds that such an opinion is not necessary to decide 
the instant claim.  Although the record reflects a current 
diagnosis of general anxiety disorder with mild depressive 
features, it does not reflect that such a disease or any 
symptomatology of such a disease began in service or was 
aggravated during service.  As the record does not establish 
in service incurrence or aggravation of a condition that 
might be related to the Veteran's general anxiety disorder 
with mild depressive features, remand for a VA medical 
examination or nexus opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

With regard to the alternate theory of entitlement to service 
connection for a chronic condition, the Board notes that a 
lay person is competent to establish evidence of the 
continuity of symptomotology.  See Buchanan, 451 F.3d 1331.  
As a finder of fact, the Board must determine whether the lay 
testimony is credible.  

The Veteran has offered conflicting statements as to when his 
psychiatric disorder began.  In a February 2002 private 
psychiatric evaluation, the private physician noted that, 
according to the Veteran, he started having problems with 
anxiety about three months ago and a startup of depression 
about two weeks prior to the evaluation.  Additionally, the 
physician reported that the Veteran stated that he had 
depression in the past, about 25 years ago.  In contrast, the 
2004 VA progress note shows that the Veteran reported always 
being a nervous person, but the Veteran's service records 
show that the Veteran reported no problems with anxiety, 
depression, or nerves when specifically asked in a 1967 
annual service examination and the Veteran's enlistment 
examination report lacks any finding of a psychiatric 
disability.  

The Board does not find the Veteran's statements to be 
consistent with the evidence of record.  A 2004 VA progress 
note reflects that the Veteran stated he had been discharged 
from the Navy for nervousness, however, the Navy Medical 
Board report, does not support this statement.  Rather, it 
shows that the Veteran was discharged for motion sickness.  
Additionally, the 2004 progress note shows that the Veteran 
stated he had been stationed offshore in Vietnam and heard 
constant sounds of ammunition.  However, the Veteran's DD214 
shows that the Veteran spent zero days in foreign service.  
For these reasons that the Board does not find the Veteran's 
statements to be credible.  

There is no other evidence of record pertaining to the 
continuity of symptoms.  The service treatment records are 
void of a psychiatric disorder manifesting itself during 
service (or within the presumptive period under 38 C.F.R. § 
3.307).  Additionally, there is no showing of continuity of 
related symptomatology after discharge, and medical evidence 
that relates that symptomatology to the Veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997), 
38 C.F.R. § 3.303(b).  Therefore, the requirements for 
entitlement to service connection as a chronic condition are 
not met and the claim fails.

	(CONTINUED ON NEXT PAGE)






Overall, the preponderance of the evidence is against 
entitlement to service connection for a psychiatric disorder.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
(claimed as anxiety, depression, and nerves) is denied.  




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


